Citation Nr: 1639029	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  12-17 569A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to an evaluation in excess of 10 percent disabling for bilateral hearing loss.

3.  Entitlement to an evaluation in excess of 50 percent disabling for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to November 1968, and his decorations include the Combat Infantryman Badge.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In a January 2015 letter the Veteran's representative withdrew the Veteran's request for a hearing before a Veterans Law Judge of the Board.


FINDINGS OF FACT

1.  In February 2016, prior to the promulgation of a decision in the appeal of the issue of entitlement to service connection for sleep apnea, the Board received notification from the appellant's representative that a withdrawal of this issue is requested.

2.  In February 2016, prior to the promulgation of a decision in the appeal of the issue of entitlement to an evaluation in excess of 10 percent disabling for bilateral hearing loss, the Board received notification from the appellant's representative that a withdrawal of this issue is requested.

3.  Prior to April 6, 2010, the Veteran's PTSD manifested sleep impairment, nightmares, flashbacks, depressed mood, anger requiring him to leave work for two days, relationship problems at work, marital problems, irritability, some anxiety attacks at night, panic attacks every couple of weeks, mild immediate memory impairment, and difficulty concentrating.

4.  Prior to April 6, 2010, the Veteran's PTSD did not manifest occupational and social impairment with symptoms such as suicidal ideation, obsessional rituals, speech intermittently illogical, obscure, or irrelevant, near continuous panic or depression affecting the ability to function independently, appropriately, and effectively, spatial disorientation, or neglect of personal appearance and hygiene.  

5.  Beginning April 6, 2010, to October 30, 2013, the Veteran had social and work related functional impairments, significant cognitive difficulties, impulse control that likely substantially negatively affect his employability.

6.  Beginning April 6, 2010, to October 30, 2013, the Veteran was employed by the post office and remained married.  

7.  Beginning October 31, 2013, the Veteran's PTSD manifested symptoms that more nearly approximate total social and occupational impairment.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of the issue of entitlement to service connection for sleep apnea by the appellant's authorized representative have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for withdrawal of the appeal of the issue of entitlement to an evaluation in excess of 10 percent disabling for bilateral hearing loss by the appellant's authorized representative have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

3.  The criteria for a rating in excess of 50 percent disabling, for PTSD, for the period prior to April 6, 2010, are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2015).

4.  The criteria for a rating of 70 percent disabling, and no higher, for PTSD, for the period beginning April 6, 2010, to October 30, 2013, are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2015).

5.  The criteria for a rating of 100 percent disabling for PTSD, beginning October 31, 2013, are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.  Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In a statement received in February 2016 the appellant's attorney requested that the appeal regarding the issues of entitlement to service connection for sleep apnea and entitlement to an evaluation in excess of 10 percent disabling for bilateral hearing loss be withdrawn.  As such, in the present case, the appellant has withdrawn the appeal of the issues of entitlement to service connection for sleep apnea and entitlement to an evaluation in excess of 10 percent disabling for bilateral hearing loss and, hence, there remain no allegations of errors of fact or law for appellate consideration with regard to these issues.  Accordingly, the Board does not have jurisdiction to review the appeal of these issues and they are dismissed.


III.  Higher Evaluation

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran seeks an evaluation in excess of 50 percent disabling for PTSD.  The Veteran's disability is currently evaluated pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.

When evaluating a mental disorder, consideration shall be given to the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The evaluation will be based on all the evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of examination.  It is the responsibility of the rating specialist to interpret reports of examinations in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2. 

Under the provisions of Diagnostic Code 9411 a rating of 50 percent is assignable for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once per week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly-learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A rating of 70 percent is assignable for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships. 

A rating of 100 percent is assignable for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Id. at 442; see also Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a Veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118. 

Psychiatric examinations frequently include assignment of a GAF score, which is defined by DSM-IV as number between zero and 100 percent, that represents the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health illness.  Higher scores correspond to better functioning of the individual.  The GAF score and the interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF scores assigned in a case, like an examiner's assessment of the severity of a condition, are not dispositive of the rating issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

In February, March and April 2008 VA social work notes the Veteran denied suicidal and homicidal ideation or intent.  He denied auditory and visual hallucinations or delusions though related that he did have flashbacks.  There was no evidence of a thought disorder.  He appeared to be cognitively intact.  He appeared to feel that everything was going well.  Judgment and insight were good.  Mood and affect were congruent.  The Veteran was noted to be diagnosed with depressive disorder, dysthymic disorder, and PTSD traits and to have a GAF score of 55.

In a May 2008 VA treatment note the Veteran complained of insomnia.

In a May 2008 VA social work note the Veteran was oriented times three.  He denied suicidal and homicidal ideation or intent.  He denied auditory and visual hallucinations or delusions though related that he had flashbacks.  There was no evidence of a thought disorder.  He appeared to be cognitively intact.  He appeared to feel that everything was going well.  Judgment and insight were good.  Mood and affect were congruent.  In a follow up addendum the Veteran and his wife were noted to contract to continue meeting as a couple.  The Veteran was noted to be diagnosed with depressive disorder, dysthymic disorder, and PTSD traits and to have a GAF score of 55.

In a June 2008 VA psychiatry note the Veteran was reported to be calm, cooperative, well groomed, and appropriately dressed.  He was alert and oriented to person, place and time.  Eye contact was good.  Motor function was within normal limits.  Mood was irritable and affect was mood congruent.  Speech was clear and coherent.  Thought processes were organized and goal directed.  He denied preoccupations and no delusions were expressed.  He denied auditory, visual, olfactory, and tactile hallucinations.  Insight and judgment were fair.  He reported sleep problems.  The Veteran was diagnosed with PTSD and assigned a GAF score of 55.

In an August 2008 VA treatment note the Veteran was oriented times three.  He denied suicidal and homicidal ideation or intent.  He denied auditory and visual hallucinations or delusions, though related that he had flashbacks.  There was no evidence of a thought disorder.  Appeared to be cognitively intact.  Patient appeared to feel that everything was going well.  Judgment and insight were good. Mood and affect were congruent.  The Veteran was diagnosed with depressive disorder not otherwise specified (NOS), dysthymic disorder, and PTSD traits, and assigned a GAF score of 55.

In August 2008 VA treatment note the Veteran was noted to Depressive Disorder NOS and was assigned a GAF score of 55.

In an October 2008 VA social work note the Veteran was oriented times three.  He denied suicidal and homicidal ideation or intent.  He denied auditory and visual hallucinations or delusions though related that he had flashbacks.  There was no evidence of a thought disorder.  Appeared to be cognitively intact.  He appeared to feel that everything is going well at that time.  Judgment and insight were good.  Mood and affect were congruent.  He complained of poor sleep.  The Veteran was reported to be diagnosed with depressive disorder, dysthymic disorder, and PTSD traits.  The assigned GAF score was 55. 

In a November 2008 VA psychiatry note the Veteran was diagnosed with PTSD, depressive disorder, polysubstance abuse in long term remission, insomnia, and partner relational problems.  He was assigned a GAF score of 55.  The Veteran was pleasant calm and cooperative.  The Veteran was well groomed and appropriately dressed.  The mood was depressed and the affect was congruent with the mood.  He was emotionally labile and lost emotional control during the interview.  Speech was clear, coherent and goal-directed, devoid of any delusions.  The Veteran denied suicidal or homicidal ideas or plans.  He denied auditory, visual, tactile or olfactory hallucinations.  There was no evidence of overt paranoid ideations or other delusional thoughts.  There was no evidence of overt psychosis.  There was no evidence of extra pyramidal movements or dyskinesias.  Insight and judgement were poor/fair/good.  He had sleep problems and worked full time for the post office. 

In a December 2008 VA psychiatry note, the Veteran was diagnosed with PTSD, depressive disorder, polysubstance abuse in long term remission, insomnia, and partner relational problems.  He was assigned a GAF score of 55.  He was calm, cooperative, well groomed, and casually dressed.  Mood was depressed and affect was congruent with mood.  Speech was clear, coherent and goal directed and devoid of delusions.  He denied suicidal or homicidal ideas or plans.  He denied auditory, tactile, or olfactory hallucinations.  There was no evidence of overt paranoid ideations or other delusional thoughts.  There was no evidence of overt psychosis, extra pyramidal movements or dyskinesias, or major cognitive/memory deficits.  Insight and judgement were intact.

In a January 2009 VA treatment note the Veteran was oriented times three and denied suicidal or homicidal ideation or intent.  He denied auditory and visual hallucinations or delusions though related that he did have flashbacks.  There was no evidence of a thought disorder.  He appeared to be cognitively intact.  Judgment and insight were good.  Mood and affect were congruent.  He reported that he struggled with relationships for years.  He reported sleep impairment.  The social worker reiterated the December 2008 diagnoses and assigned a GAF score of 50. 

In a February 2009 VA psychiatry note the Veteran was with PTSD, depressive disorder NOS, polysubstance abuse in long term remission, insomnia, and partner relational problems.  He was assigned a GAF score of 55.  

In a letter to the Veteran's employer, dated in March 2009, a VA psychiatrist reported that the Veteran was ill and not able to work on two days due to his PTSD and depression.  

In a March 2009 VA psychiatry note the Veteran was with PTSD, depressive disorder NOS, polysubstance abuse in long term remission, insomnia, and partner relational problems.  He was assigned a GAF score of 55.  Mental status examination revealed the Veteran to be calm and cooperative, well groomed, casually dressed, depressed mood, affect congruent with mood, speech clear, coherent and goal directed, devoid of delusions, denied suicidal, homicidal ideas or plans, denied auditory, visual, tactile, and olfactory hallucinations, no evidence of overt psychosis, no evidence of extra pyramidal movements or dyskinesias, no evidence of major cognitive/memory deficits, and insight and judgment were intact.  

In an April 2009 VA psychiatry note the Veteran was diagnosed with PTSD, depressive disorder NOS, polysubstance abuse in long term remission, insomnia, and partner relational problems.  He was assigned a GAF score of 50.  The Veteran had a flare up of his anger with coworkers and had to leave his work at the post-office for two days.  Documentation forms for sick leave were filled out.  He was still depressed but felt that his medications may be helping some.  The Veteran reported depressed mood, anxiety, mood swings, anger and irritability, fair sleep, nightmares, flashbacks, and suicidal ideation.

The Veteran's work at the post office was noted to be an active psychosocial stressor.  The Veteran was calm, cooperative, and had adequate hygiene and grooming.  He was oriented to time, space, and person.  There was no evidence of gross deficits in cognition or memory.  Eye contact was good.  Motor function was normal.  Mood was depressed and affect was mood congruent.  Speech was clear and coherent.  Thought processes were linear and organized.  Thought content revealed no delusions.  He denied auditory and visual hallucinations.  Insight and judgment were fair to good.  He denied suicidal or homicidal thoughts and/or plans.

In a May 2009 VA psychiatry note the Veteran was diagnosed with PTSD, depressive disorder NOS, polysubstance abuse in long term remission, insomnia, and partner relational problems.  He was assigned a GAF score of 50.

He reported being symptomatic, feeling depressed with poor sleep, irritable and moody but appeared objectively more stable and improved.  He was not suicidal.  He worked for the post office and was married.  The Veteran reported depressed mood, anxiety, mood swings, anger and irritability, fair sleep, nightmares, and flashbacks.  He reported relationship problems at work.  

The Veteran was afforded a VA medical examination in May 2009.  The Veteran was reported to be receiving ongoing treatment at VA for PTSD and depression.  He reported that he was depressed daily, had sleep problems, and had decreased interest and concentration.  There were no mood swings.  He reported being irritable and anxious and to sometimes have anxiety attacks at night.  He had nightmares two to three times a week.  He reported that he was having marital problems.  He had an okay relationship with his children.  He reported one friend that he met at the VA.  He played golf.  There was no history of suicide attempts or violence, assaultiveness.  

He was casually dressed with tense psychomotor activity.  Speech was soft or whispered.  He was cooperative.  Affect was constricted.  Mood was described as "not feeling anything."  The Veteran was easily distracted.  He was oriented times three.  Thought process was unremarkable.  Thought content was described as ruminations.  He had no delusions or hallucinations.  He understood that outcome of his behavior and understood that he had a problem.  He did not have inappropriate behavior or obsessive/ritualistic behavior.  He reported panic attacks every couple of weeks that occurred only at night when he wakes from sleep.  They affected him by making him feel like was going to die.  Affected his sleep by not wanting to go back to sleep.  There were no homicidal or suicidal thoughts.  Impulse control was fair.  He reported that he fought with people at work a lot but there were no episodes of violence.  He was able to maintain a minimum of personal hygiene.  Remote and recent memory were normal.  His immediate memory was mildly impaired.

The Veteran was a clerk at the post office.  He was employed fulltime and had worked there for 10 to 20 years.  He lost 2 weeks of work during the prior 12 months due to his disability.  He reported that sometimes he does not want to get out of bed or be around people.  He had poor social interaction.  

The Veteran was diagnosed with PTSD and depression disorder.  The symptoms overlapped and the examiner was unable to give separate GAFs.  The GAF score assigned was 49.  The Veteran had difficulty getting along with others at work, problems in marriage because of an affair, he isolated, had few friends, and few leisure activities.  His irritability affected his relationships at home and work and avoidance affected his relationships and activities as well.  

In a June 2009 VA psychiatric note the Veteran was diagnosed with PTSD, depressive disorder (NOS), polysubstance abuse in long term remission, insomnia, and partner relational problems.  He was assigned a GAF score of 50.  The Veteran reported depressed mood, anxiety, mood swings, anger and irritability, poor sleep, nightmares, and flashbacks.  He reported relationship problems at work and home.  The Veteran was oriented to time, space, and person.  There was no evidence of gross deficits in cognition or memory.  Eye contact was good and motor function was normal.  Mood was depressed and affect was mood congruent.  Speech was clear and coherent.  Thought processes were linear organized.  No delusions were elicited.  He denied auditory and visual hallucinations.  Insight and judgment were fair.  He denied suicidal and homicidal thoughts or plans.

In an August 2009 psychiatric note the Veteran was reported to be diagnosed with PTSD, depressive disorder, polysubstance abuse in long term remission, insomnia, and partner relational problem.  He was assigned a GAF score of 50.  Mental status examination revealed the Veteran to be calm, cooperative, adequate hygiene and grooming, oriented to time, space, and person, no evidence of gross deficits in cognition or memory, good eye contact, no motor function impairment, depressed mood with congruent affect, speech was clear and coherent, thought processes were linear and organized, there were no delusions, denied auditory and visual hallucinations, denied suicidal and homicidal ideation and plan, and insight and judgment were fair.  

In an October 2009 psychiatric note the Veteran was reported to be diagnosed with PTSD, depressive disorder, polysubstance abuse in long term remission, insomnia, and partner relational problem.  He was assigned a GAF score of 50.  Mental status examination revealed the Veteran to be calm and cooperative, well groomed, casually dressed, mood was depressed with a congruent affect, speech clear, coherent, and goal directed, devoid of delusions, denied suicidal or homicidal ideas or plans, denied auditory, visual, tactile, or olfactory hallucinations, no evidence of overt paranoid ideation or delusional thoughts, no evidence of extra pyramidal movements or dyskinesias, and no evidence of major cognitive/memory deficits.  Insight and judgment were fair.

In a November 2009 psychiatric note the Veteran was reported to be diagnosed with PTSD, depressive disorder, polysubstance abuse in long term remission, insomnia, and partner relational problem.  He was assigned a GAF score of 50.  Mental status examination revealed the Veteran to be pleasant and cooperative, casually dressed, with good hygiene.  His cognitive function was unimpaired, his eye contact was good, his mood was depressed, his affect was within normal range, his speech had good articulation and fluency, and he was devoid of delusions.  He denied suicidal or homicidal ideas or plans; he denied auditory and visual hallucinations, and his insight and judgment were fair.

In February 2010 and March 2010 psychiatric notes the Veteran was reported to be diagnosed with PTSD, depressive disorder, polysubstance abuse in long term remission, insomnia, and partner relational problem.  He was assigned a GAF score of 50.  Mental status examination revealed the Veteran to be pleasant and cooperative, well groomed, casually dressed, and with fair to good hygiene.  His mood was moderately to severely depressed with a congruent affect; speech was fluent with good articulation and prosody, normal tone, volumen, flow, rate and good latency of responses; he was alert and oriented to person, place, and time; psychomotor activity was normal; eye contact was good; he denied suicidal or homicidal ideas or plans; her denied auditory, visual, tactile, or olfactory hallucinations; and he had no delusions and no grandiosity.  Insight was fair and judgment was good.

In a March 2010 VA initial intake note the Veteran reported that he had dreams or nightmares about the trauma four to five times a week, he had difficulty sleeping, was irritable or had angry outbursts, difficulty concentration, and saw shadows and heard noises without clear-cut hallucinations.  He reported experiencing depression most of the day nearly every day.  He reported decreased interest, decreased sleep, good appetite, decreased energy, decreased concentration, guilt/worthlessness, and motor restlessness.  He denied suicidal and homicidal ideation.  The Veteran had a prior distant history of "hurting others" but refused to elaborate, but denied any recent history of any physical attacks or altercations towards others.  He did not report any signs or symptoms of formal auditory or visual hallucinations, delusions, frank mania, mood swings, or other formal anxiety disorder.  Mental status examination revealed the Veteran to have fair grooming.  He was calm and cooperative.  He made fair eye contact.  Cognitive function was intact and he was alert and oriented.  Motor function was intact and there was no AIMS.  There was mild restlessness.  Speech was clear and coherent with decreased prosody.  There was no pressured speech.  Mood was depressed and affect constricted, dysphoric, congruent, and non-labile.  Thought processes were organized and there was no loosening of association, flight of ideas (FOI).  There was no circumstantial or tangential thinking.  There was no paranoia or delusions.  There was moderate depression and no mania.  There was mild anxiety.  There were no auditory or visual hallucinations. 

The Veteran was diagnosed with PTSD, major depressive disorder, and cannabis abuse in remission.  The Veteran was assigned a GAF score of 55.

In an April 2010 VA treatment note the Veteran reported that he felt depressed and irritable.  He reported four to five hours of sleep a night with waking two to three times a night from nightmares and "stop breathing."  Mental status examination revealed fair grooming, calm, and cooperative.  He made fair eye contact.  Cognitive function was intact and he was alert and oriented.  Motor function was intact.  Speech was clear and coherent with decreased prosody.  There was no pressured speech.  Mood was depressed and affect constricted, dysphoric, congruent, and non-labile.  Thought processes were organized and there was no loosening of association, FOI.  There was no circumstantial or tangential thinking.  Thought was future oriented.  There was no paranoia or delusions.  There was moderate depression and no mania.  There was no anxiety or mood swings.  There were no hallucinations.  Insight was fair and judgment good.  There was no suicidal or homicidal ideation, intent, or plan.  He was assigned a GAF score of 55.

In another VA treatment note dated in April 2010 the Veteran was noted to be severely depressed and was assigned a GAF score of 50.

The Veteran underwent a private psychological evaluation in April 2010.  The Veteran was diagnosed with PTSD, depressive disorder NOS, and rule out traumatic brain injury.  He was assigned a GAF score of 50, which was described as serious symptoms, or any serious impairment in social, occupational, or school functioning.  The Veteran described experiencing severe symptoms of PTSD and depression accompanied by intense anger and tearfulness.  Problems in social functioning were apparent in his history of self-isolation; problems with occupational functioning were additionally described.  It was summarized that the results of the current assessment were consistent with the presence of PTSD and depression.  Social and work-related functional impairments were noted, as were significant cognitive difficulties.  He had difficulties with impulse control, as evidenced by his difficulty with irritability, and his angry outbursts.  The provider reported that these were quite evident and likely to substantially negatively affect his employability.  These symptoms were as likely as not service-connected.  

In a May 2010 VA treatment note the Veteran was assigned a GAF of 50.

In another May 2010 VA treatment note the Veteran reported feeling chronically depressed and irritable, especially when he was around people.  He reported four to five hours of sleep a night with waking two to three times a night from nightmares and noises.  The provider noted that the Veteran was clearly irritable, angry, anxious, and easily angered.  Mental status examination revealed fair grooming, and he was calm and cooperative.  He made fair eye contact.  Motor function was intact.  Speech was clear and coherent with decreased prosody.  There was no pressured speech.  Mood was irritable and affect was constricted, dysphoric, congruent, and non-labile.  Thought processes were organized and linear.  There was no loosening of association, FOI.  There was no circumstantial or tangential thinking.  Thought was goal directed and future oriented.  There was no paranoia or delusions.  There was moderate depression and no mania.  The Veteran was irritable and there was moderate anxiety.  There were no mood swings.  Insight was fair and judgment good.  There was no suicidal or homicidal ideation, intent, or plan.  He was assigned a GAF score of 55.

In a July 2010 VA treatment note the Veteran reported continued irritability and depression.  He reported four to five hours of sleep a night with waking two to three times a night from nightmares and noises.  He denied signs and symptoms of auditory and visual hallucinations, delusions, frank mania, mood swings, or other formal anxiety disorder.  Mental status examination revealed fair grooming, and he was calm and cooperative.  He made fair eye contact.  Cognitive function was intact and he was alert and oriented.  Motor function was intact.  Speech was clear and coherent with decreased prosody.  There was no pressured speech.  Mood was depressed and affect was constricted, dysphoric, congruent, irritable and non-labile.  Thought processes were organized and linear and there was no loosening of association, FOI.  There was no circumstantial or tangential thinking.  Thought was goal directed and future oriented.  There was no paranoia or delusions.  There was moderate depression, irritability, and moderate anxiety.  There was no mania and no mood swings.  There were no hallucinations.  Insight was fair and judgment good.  There was no suicidal or homicidal ideation, intent, or plan.  He was assigned a GAF score of 55.

In August 2010 VA treatment note the Veteran presented with extreme irritability and mood instability.  He felt chronically depressed and irritable.  He reported four to five hours of sleep a night with waking one to two times a night from nightmares and noises.  He denied signs and symptoms of auditory and visual hallucinations, delusions, frank mania, mood swings, or other formal anxiety disorder.  Mental status examination revealed fair grooming, and he was minimally cooperative.  He made fair eye contact.  Cognitive function was intact, and he was alert and oriented.  Motor function was intact.  Speech was clear and coherent with decreased prosody.  There was no pressured speech.  Mood was irritable and affect was constricted, angry/dysphoric, congruent, very irritable and non-labile.  Thought processes were organized and linear and there was no loosening of association, FOI.  There was no circumstantial or tangential thinking.  Thought was goal directed and future oriented.  There was no paranoia or delusions.  There was moderate depression, extremely irritable, and moderate anxiety.  There was no mania and no mood swings.  There were no hallucinations.  Insight was fair and judgment fair.  There was no suicidal or homicidal ideation, intent, or plan.  He was assigned a GAF score of 50.

In September 2010 the Veteran was reported to be calm and cooperative, with appropriate grooming and hygiene, grossly intact cognitive functioning, good eye contact, normal motor function, "pissed off" mood and labile affect, normal speech, linear and goal directed thought processes, no obsessions or delusions, and no perceptual disturbances.  Insight and judgment were poor, and he denied suicidal and homicidal ideation.  He was assigned a GAF score of 50.

In October 2010 the Veteran was reported to be casually dressed, with adequate attention to hygiene/grooming.  He was cooperative, with sustained eye contact when prompted and no abnormal cognitive functions.  His speech was clear, coherent, and anxious in tone; his mood was anxious, agitated, depressed, irritable; his affect was congruent, non-labile; and his thought process was organized, concrete.  There was no circumstantial/tangential thinking, there was no paranoia or delusions, there were no perceptual disturbances.

In November 2010 the Veteran was issued a letter of warning regarding failure to follow instructions at work.

The Veteran submitted statements of coworkers that reported that he got into a significant argument at work and was taken "off the clock" in November 2010.

The Veteran was suspended from work for 7 days in November 2010 for conduct unbecoming a postal employee and creating a hostile work environment.  A subsequent settlement agreement form indicates that the letter was to be removed from the file.

In November 2010 the Veteran was noted to be calm and cooperative with poor grooming and fair hygiene, grossly intact cognitive functioning, good eye contact, normal motor function, depressed mood and constricted, full range, normal speech, linear and goal directed thought processes, no obsessions or delusions, no perceptual disturbances, poor insight and judgment, and no suicidal or homicidal risks.  He was assigned a GAF score of 51.

In December 2010 the Veteran was noted to be calm and cooperative with appropriate grooming and hygiene, grossly intact cognitive functioning, good eye contact, normal motor function, "eh" mood and affect that was reactive and appropriate, full range, normal speech, linear and goal-directed thought processes, no obsessions or delusions, no perceptual disturbances, fair insight and judgment, and no suicidal or homicidal risks.  He was assigned a GAF score of 58.

In January 2011 the Veteran was noted to be calm, cooperative, appropriate grooming and hygiene, grossly intact cognitive functioning, good eye contact, normal motor function, irritable and anxious mood and affect that was reactive and appropriate, full range, normal speech, linear and goal directed thought processes, no obsessions or delusions, no perceptual disturbances, fair insight and judgment, and no suicidal or homicidal risks.  He was assigned a GAF score of 58.

In February 2011 the Veteran was noted to be calm, cooperative, poor grooming and fair hygiene, grossly intact cognitive functioning, good eye contact, normal motor function, bad mood and affect that was reactive and appropriate, normal speech, linear and goal directed thought processes, no obsessions or delusions, no perceptual disturbances, fair insight and judgment, and no suicidal or homicidal risks.  He was assigned a GAF score of 50.

In February 2011 the Veteran was noted to be calm, cooperative, appropriate grooming and hygiene, grossly intact cognitive functioning, good eye contact, normal motor function, angry and anxious mood and affect that was full range, normal speech, linear and goal directed thought processes, no obsessions or delusions, no perceptual disturbances, fair insight and judgment, and no suicidal or homicidal risks.  He was assigned a GAF score of 58.

In March 2011 the Veteran was noted to be calm, cooperative, appropriate grooming and hygiene, grossly intact cognitive functioning, good eye contact, normal motor function, a mood of "back to the old ways" and affect that was reactive and appropriate, normal speech, linear and goal directed thought processes, no obsessions or delusions, no perceptual disturbances, fair insight and judgment, and no suicidal or homicidal risks.  He was assigned a GAF score of 55.

In April 2011 the Veteran was noted to be irritable and gruff, cooperative, appropriate grooming and hygiene, grossly intact cognitive functioning, good eye contact, normal motor function, mood was "depressed all the time" and affect was constricted to angry, speech was normal, thought processes were linear and goal directed, there were no obsessions or delusions, he denied perceptual disturbances, insight and judgment were poor, and denied suicidal and homicidal ideation.  He was assigned a GAF of 52.

In May 2011 the Veteran was noted to be calm, cooperative, appropriate grooming and hygiene, grossly intact cognitive functioning, good eye contact, normal motor function, mood was "I don't care" and affect was reactive and appropriate, speech was normal, thought processes were linear and goal directed, there were no obsessions or delusions, he denied perceptual disturbances, insight and judgment were fair, and denied suicidal and homicidal ideation.  He was assigned a GAF of 55.

April and May 2011 social work note indicated that the Veteran had flattened affect.

In June 2011 the Veteran reported that he had seen shadows out of the corner of his eyes all throughout the day.  They were not hallucinations but they were starting to make him paranoid.  Mental status examination revealed the Veteran to be calm, cooperative, fair grooming and hygiene, grossly intact cognitive functioning, good eye contact, normal motor function, mood was "terrible again" and affect was reactive and appropriate, speech was normal, thought processes were linear and goal directed, there were no obsessions or delusions, he denied perceptual disturbances, insight and judgment were fair, and denied suicidal and homicidal ideation.  He was assigned a GAF of 55.

In September 2011 the Veteran reported that he was not seeing shadows any longer and he did not hear voices talking either although he still felt like he heard somebody calling his name at times.  Mental status examination revealed the Veteran to be calm, cooperative, poor grooming and fair hygiene, grossly intact cognitive functioning, good eye contact, normal motor function, mood was "pissed off" and affect was tired appearing, speech was normal, thought processes were linear and goal directed, there were no obsessions or delusions, he denied perceptual disturbances, insight and judgment were poor, and denied suicidal and homicidal ideation.  He was assigned a GAF of 50.

In October 2011 the Veteran reported sleeping poorly with frequent awakenings.  He was hearing voices calling his name less often since taking medication.  Mental status examination revealed the Veteran to be calm, cooperative, fair grooming and hygiene, grossly intact cognitive functioning, good eye contact, normal motor function, mood was "I don't care" and affect was reactive and appropriate, speech was normal, thought processes were linear and goal directed, there were no obsessions or delusions, he denied perceptual disturbances, insight and judgment were poor, and denied suicidal and homicidal ideation.  He was assigned a GAF of 60.

In a letter received in April 2012, the Veteran's spouse reported that they started dating eleven months after he came home from service.  She reported that for the first twenty years of their life together the Veteran worked with his family, first with his father.  They fought constantly.  He then took over the small business they were in together.  He gave it back a year later.  Then he worked with his uncle and two cousins, which ended badly.  Her brother then offered him a job but eventually had to let him go.  All of this was due to arguing and hostility.  She described the Veteran as having been verbally abusive, lacking empathy, combative, angry, hostile, moody, belligerent, and rude.  She reported that the Veteran gave her the silent treatment.  He did not recall many things he should.  He completely withdrew into himself.  

Sleep impairment was noted in January 2012.

In January and April 2012 the Veteran reported interpersonal problems with people at work and with his wife.  The Veteran was noted to be irritable and agitated to calm and cooperative, he had appropriate grooming and hygiene, alert and oriented times three cognitive functioning, poor to fair eye contact, grossly intact motor function, mood was irritable and affect was constricted, speech was normal, thought processes were goal directed, there were no delusions, he denied perceptual disturbances, insight and judgment were fair, and denied suicidal and homicidal ideation.  He was assigned a GAF of 50.

In June 2012 the Veteran was noted to be calm, cooperative, appropriate grooming and hygiene, alert and oriented times three, good eye contact, grossly intact motor function, mood was irritable and affect was constricted, speech was normal, thought processes were linear and goal directed, there were no delusions, he denied perceptual disturbances, insight and judgment were fair, and denied suicidal and homicidal ideation.  He was assigned a GAF of 50.

In a July 2012 VA treatment note the Veteran was diagnosed with PTSD, dysthymic disorder, and marijuana dependence in remission.  He was assigned a GAF score of 55.  The Veteran reported an irritable mood for the prior two weeks.  The Veteran had not been sleeping for the prior two weeks.  He reported has missed a lot of days from work due to his pain and numbness. He did not get along with anyone where he worked.  He denied suicidal ideation, intent, and plan.  Mental status examination revealed the Veteran to be cooperative with appropriate grooming and hygiene.  He made good eye contact.  Cognitive function was intact and he was alert and oriented.  Motor function was grossly intact.  Speech was coherent and normal in volume and rate.  Mood was irritable and affect constricted.  Thought processes were organized and linear and there was no loosening of association, FOI.  There was no circumstantial or tangential thinking.  Thought was goal directed.  There were no delusions.  There was moderate depression, extremely irritable, and moderate anxiety.  There was no mania and no mood swings.  There were no hallucinations.  Insight and judgment were fair.  There was no suicidal or homicidal ideation, intent, or plan.  

In August 2012 the Veteran reported that he was not doing well, hated his job, and hated going to work.  He was not very sociable and did not like to talk to anyone at work in the Post Office.  He did not care whether he lived or died but denied feeling suicidal or having any plans.  His PTSD symptoms had worsened and he experienced more nightmares, flashbacks, poor sleep, anger and irritability.  

In August 2012 and September 2012 VA treatment notes the Veteran was diagnosed with PTSD, dysthymic disorder, and marijuana dependence in remission.  He was assigned a GAF score of 55.

In a November 2012 VA treatment note the Veteran was diagnosed with PTSD, dysthymic disorder, alcohol abuse, and history of polysubstance abuse/dependence in remission.  He was assigned a GAF score of 50.  The Veteran's spouse reported that the Veteran was verbally abusive, explosive, drinks and she complained that he did not make any money or earned very little for many years.  

In December 2012 and January 2013 the Veteran was assigned a GAF score of 50.

Mental status examination in August, 2012, September 2012, November 2012, December 2012, and January 2013 revealed the Veteran to be cooperative, well-groomed with good personal hygiene.  He had good eye contact.  There were no gross memory or cognitive impairments.  Motor function was not impaired.  Speech showed good articulation and fluent.  Mood was euthymic, depressed, good emotional control and restricted range.  Thought processes were well organized, no circumstantiality or thought blocking.  Thought was devoid of paranoid thinking or suspiciousness.  There were no delusions.  There were no hallucinations.  Insight and judgment were fair to good.  There was no suicidal or homicidal ideation.  

In January 2013 the Veteran was suspended for verbally assaulting a fellow post office employee.  His behavior was deemed "verbally abusive" and raised "serious concerns for the safety of other employees."

In another January 2013 VA psychiatry note the Veteran was assigned a GAF score of 60.  He reported an incident at work where he lost his temper with coworker and he was suspended for 14 days.  Mental status examination revealed the Veteran to be well groomed, cooperative.  There were no tics or abnormal involuntary movements noted.  He had a full range of affect that was congruent with mood.  Speech was fluent and normal in rate and volume.  Thought processes were logical and goal directed.  Thought content was not violent or morbid.  He denied suicidal and homicidal thoughts.  There were no perceptual disturbances.  He was alert, oriented times three, and cognitive function was grossly intact.  Insight and judgment were good. 

In another January 2013 VA treatment note and notes dated in February 2013, March 2013, April 2013, and July 2013 the Veteran was assigned a GAF score of 55. 

In a March 2013 VA treatment note the Veteran reported difficulty initiating and maintaining sleep; typically obtaining four to five hours of sleep.  He reported that he continued to have frequent intrusive thoughts and nightmares at least a few times a week.  He continued to work at the Post office and felt this largely contributed to his stress level.  He had difficulty getting along with his coworkers and he often did not speak to them as a means of trying to avoid conflict.  The Veteran continued to live in a house with his wife.  He had a strained relationship with his adult children and had limited contact with both of them.  He had no contact with his sister for the prior twenty plus years.  He was cooperative for the duration of the session. He was in a euthymic mood and his affect was congruent.  His thought process was linear, organized and goal-directed.  His thought content was within normal limits and void of delusional content.  He denied any current suicidal or homicidal ideations, intent or plan.

An April 2013 letter from the Vet Center reports that the Veteran indicated that he had marital problems, anger, poor self-control, sleep problems, nightmares, drinking, irritability, isolation, no friends, poor relationship with children, very emotional, crying spells, painful memories of Vietnam, short-temper, conflict at work, no communication with workers, and depression (tearful, sadness, pensive, lack of motivation).

Mental status examination in February 2013, March 2013, and from April 2013 to July 2013 revealed the Veteran to be cooperative, and well- to poorly-groomed with fair to good personal hygiene.  He had good eye contact.  There was no gross memory or cognitive impairments.  Motor function was not impaired.  Speech showed good articulation and fluent.  Mood was mildly depressed, anxious, and angry with restricted to less restricted in range.  Thought processes were well organized, no circumstantiality or thought blocking.  Thought was devoid of paranoid thinking or suspiciousness.  There were no delusions.  There were no hallucinations.  Insight and judgment were good.  There was no suicidal or homicidal ideation.  

In August 2013 the Veteran was diagnosed with PTSD, mood disorder, alcohol abuse in early remission, and history of polysubstance abuse/dependence in remission.  He was assigned a GAF score of 60.  He felt very depressed, continued to be angry and irritable for no good reason with his wife and at work.  He did not sleep well.  Mental status examination revealed the Veteran was well groomed, good personal hygiene, cooperative, good eye contact, no gross memory/cognitive impairment, motor function unimpaired, speech was fluent and good articulation, through processes were well organized, no circumstantiality or thought blocking, thought content was devoid of paranoid thinking or suspiciousness, no delusions, depressed mood, good emotional control, no suicidal or homicidal ideation.

In October 2013 the Veteran was diagnosed with PTSD, mood disorder, alcohol abuse in early remission, and history of polysubstance abuse/dependence in remission.  He was assigned a GAF score of 60.  Mental status examination revealed the Veteran was unshaven and poorly groomed, fair personal hygiene, cooperative, good eye contact, no gross memory/cognitive impairment, motor function unimpaired, speech was fluent and good articulation, through processes were well organized, no circumstantiality or thought blocking, thought content was devoid of paranoid thinking or suspiciousness, no delusions, depressed mood, good emotional control, no suicidal or homicidal ideation.

The Veteran was employed full time by the post office until October 2013.

In December 2013 the Veteran was diagnosed with PTSD, mood disorder, alcohol abuse in early remission, and history of polysubstance abuse/dependence in remission.  Mental status examination revealed the Veteran was well groomed and had good personal hygiene, cooperative, good eye contact, no gross memory/cognitive impairment, motor function unimpaired, speech was fluent and good articulation, through processes were well organized, no circumstantiality or thought blocking, thought content was devoid of paranoid thinking or suspiciousness, no delusions, depressed, anxious, tearful mood, good emotional control, and no suicidal or homicidal ideation.

In January 2014 the Veteran was noted to report symptoms that were consistent to moderate-severe.  He had irritability, anger management problems, sleep problems, nightmares, daily intrusive memories, social isolation, and hypervigilance.

In a letter dated in April 2014, a VA provider reported that the Veteran was admitted in February 2014 and was planned for discharge in May 2014.  He had sleep disturbance, irritability and memory and concentration problems.  It was felt that his chronic PTSD had affected his ability to function in his social and occupational roles.  He could not sustain employment due to his psychiatric and medical problems.  He was assigned a GAF score of 50.

In June 2014 to December 2014 mental status examination revealed the Veteran had fair to appropriate grooming and hygiene, cooperative, fair to good eye contact, grossly intact cognitive function, he was alert and oriented, fair attention and concentration, grossly intact motor function, mood was depressed and anxious, affect was constricted and congruent to content congruent and broad range, speech was coherent, normal volume, rhythm and rate to a rate that was monotone, thought processes were circumstantial and perseverative to linear logical and goal directed, there were no delusions, denied hallucinations, insight and judgment fair to good, and no suicidal or homicidal ideation.

In January 2015 and February 2015 the Veteran was noted to experience daily symptoms of chronic PTSD, including hypervigilance, avoidance of stimuli that remind him of military, nightmares, intrusive thoughts and images, emotional numbing, and excessive and inappropriate guilt.  Alleviating factors included medication and therapy.  Examination revealed the Veteran to be well groomed, calm behavior, cooperative, good eye contact, alert, no abnormal motor function, oriented to person, place, time, and situation, and speech was clear and coherent, normal rate, tone, and volume.  Mood was dysthymic; affect was mood congruent, constricted.  Thought process was organized and goal directed.  There were no observable delusions or obsessions.  There were no perceptual disturbances.  He had intellectual insight and fair concentration.  Memory was good.  

In May 2015 the Veteran was reported to have fair grooming and hygiene, calm behavior, cooperative, good eye contact, alert, no abnormal motor function, oriented to person, place, time, and situation, speech clear and coherent, normal in rate, tone, and volume, mood fine, affect mood congruent, constrictive yet reactive, thought content organized and goal directed, no delusions, obsessions, ruminates on marital issues, no perceptual disturbances, intellectual insight, fair judgment, attentive and concentration fair.  His recent and remote memory were good.  There was no suicidal or homicidal ideation.

In June 2015 the Veteran was challenging and had all or nothing thinking.  He was noted to have adequate grooming, alert and oriented times three, aggressive behavior, good eye contact, speech rate, rhythm and prosody was aggressive, mood and affect were aggressive, thought process and content was all or nothing and fortune telling, cognition, memory, attention, concentration appeared intact, insight and judgment were fair to poor.  There was no suicidal or homicidal ideation.

In June 2015 and August 2015 the Veteran was reported to have fair grooming and hygiene, calm behavior, cooperative, fair eye contact, alert, no abnormal motor function, oriented to person, place, time, and situation, speech clear and coherent, normal in rate, volume and prosody, affect mood congruent, constrictive yet reactive, thought content organized and goal directed, no delusions, obsessions, or preoccupations, no perceptual disturbances, intellectual insight, fair judgment, and attention and concentration fair.  Recent and remote memory were good.  There was no suicidal or homicidal ideation.

The Veteran has submitted a private psychiatric evaluation, prepared in February 2016.  The provider reported that the Veteran described multiple fantasies of harming other employees and potentially killing his supervisor.  The provider described the Veteran as overtly violent, dangerous, and unpredictable.  He noted that the Veteran had assaulted his wife on at least two occasions, assaulted acquaintances, and stated to the provider that he frequently had thoughts of violence in the most simple of day-to-day social situations, let alone the complex environment of an occupational setting.  

It was noted that the Veteran attempted to kill himself two years after his active duty service and consistently described having no interest in whether he lives or dies.  

The provider reported that the severity of the Veteran's illness did not allow him to engage in intimate and meaningful relationships with his family, friends, and acquaintances, and certainly not in an occupational environment.  He was completely estranged from his son, has had multiple marital affairs, was distant from his wife, and was unable to participate in appropriate familial relationships and interpersonal relationships in general.  He had severe anxiety, neurovegetative symptoms of depression, persistent nightmares, daily flashbacks, and the inability to sleep.  

The provider stated that the Veteran's risk of completed suicide was extraordinarily high as was his potential for engaging in violence directed at other individuals.  The provider noted that there was no question that the Veteran was 100 percent disabled from engaging in an occupational environment and if he were to do so he would present a severe risk to himself or other individuals.  

The Veteran was completely detached and estranged from his family.  The Veteran was paranoid.

The provider noted that he reviewed the Veterans record, personal history, and interviewed him.  The Veteran clearly met all of the DSM-5 diagnostic criteria for PTSD.  He also had cannabis and alcohol use disorders, both were noted to be secondary diagnoses to his primary psychiatric illness of PTSD.  The Veteran attempted to use alcohol and cannabis to mitigate his emotional disarray and they were somewhat effective in decreasing his symptoms.  When the Veteran discontinued his use of the substances he developed more intense symptoms of PTSD including daily nightmares, daily dissociative episodes (i.e., flashbacks), worsening intrusive memories and recollections of Vietnam, extensive avoidance, social isolation, thoughts of violence, suicidal ideation, hopelessness, despair, irritability, anger, and the inability to engage in even the simplest and safest of interpersonal relationships.  The Veteran left the post office after receiving multiple warnings and suspensions for threatening other employees.  He indicated that he had overt thoughts of killing other employees and supervisors.  He described himself, and the medical record concurs, as a volatile, dangerous, violent, and aggressive individual after his return from active duty service.  The provider stated that the Veteran left the post office in 2013 and should never return to any workplace given his inappropriate and threatening interactions with others.  The provider reported that the Veteran has proven himself to be overtly dangerous and volatile, representing a high risk for violence directed at himself and other individuals.  Other symptoms included nightmares, difficulty sleeping, social isolation (including even from his family members), occasional audiovideo hallucinations, and struggles with concentration.  These behaviors, actions, and symptoms were a direct result of his active duty service in Vietnam and are associated with intractable and severe PTSD.  The Veteran had a grave prognosis and was only likely to deteriorate over time.  The provider found that there was no question the Veteran was disabled from engaging in any occupational setting.  The provider diagnosed the Veteran with PTSD, with dissociative symptoms, with delayed expression, cannabis use disorder, in late remission, and alcohol use disorder, mild.

Prior to April 6, 2010, the Veteran's PTSD was manifested by sleep impairment, nightmares, flashbacks, depressed mood, anger requiring him to leave work for two days, relationship problems at work, marital problems, irritability, some anxiety attacks at night, panic attacks every couple of weeks, mild immediate memory impairment, and difficulty concentrating.  During this time he was assigned GAF scores of 49 to 55 representing moderate to severe symptoms.  However, prior to April 6, 2010, the Veteran's PTSD did not manifest occupational and social impairment with symptoms such as suicidal ideation, obsessional rituals, speech intermittently illogical, obscure, or irrelevant, near continuous panic or depression affecting the ability to function independently, appropriately, and effectively, spatial disorientation, or neglect of personal appearance and hygiene.  During this period the Veteran was employed by the post office and was married and living with his spouse.  He reported that he played golf and had a friend that he met at the VA.  Although he reported that he fought with people at work he denied episodes of violence.  He reported seeing shadows and hearing noises; however, there were no clear-cut hallucinations.  As such, the Board finds that prior to April 6, 2010, the Veteran's PTSD more nearly approximates the criteria for an evaluation of 50 percent disabling, and a higher evaluation is denied.

Beginning April 6, 2010, the Veteran was noted to have social and work related functional impairments and significant cognitive difficulties.  His difficulties with impulse control were noted to likely substantially negatively affect his employability.  Thereafter, in November 2010 the Veteran was suspended from work due to conduct unbecoming a postal employee and creating a hostile work environment.  As of April 6, 2010, the Veteran's symptoms more nearly approximate a 70 percent evaluation as they show impaired impulse control and difficulty adapting to stressful circumstances at work.  However, the Veteran remained employed by the post office until October 31, 2013, and remained married.  As such, the Veteran was not totally socially and occupationally impaired.  Therefore, an evaluation of 70 percent disabling is granted for the period beginning April 6, 2010, to October 31, 2013.

Beginning October 31, 2013, the Veteran's PTSD manifested symptoms that more nearly approximate total social and occupational impairment.  In January 2013 the Veteran was suspended for a period of 14 days due to violating the zero tolerance violence policy.  Thereafter, the Veteran retired from his employment in October 2013.  A private provided noted in February 2016 that the Veteran was overtly violent, dangerous, and unpredictable.  He had assaulted his wife and acquaintances and he was not able to engage in meaningful relationships with his family.  Therefore, beginning October 31, 2013, an evaluation of 100 percent disabling is granted.

The Board has considered whether the claims file raises a claim of entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001); Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, as the Veteran was employed prior to October 31, 2013, and the Board is granting entitlement to an evaluation of 100 percent disabling beginning that date, entitlement to a TDIU is not for consideration. 

The discussion above reflects that the rating criteria reasonably describes and contemplates the severity and symptomatology of the Veteran's service-connected PTSD.  The Veteran's disability is manifested by impairment in social and occupational functioning.  The rating criteria contemplate these impairments; hence, referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

The appeal of the issue of entitlement to service connection for sleep apnea is dismissed.

The appeal of the issue of entitlement to an evaluation in excess of 10 percent disabling for bilateral hearing loss is dismissed.

Entitlement to an evaluation in excess of 50 percent for PTSD, for the period prior to April 6, 2010, is denied.

Entitlement to an evaluation of 70 percent, and no higher, for PTSD, for the period beginning April 6, 2010, to October 30, 2013, is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to an evaluation of 100 percent for PTSD, for the period beginning October 31, 2013, is granted, subject to the laws and regulations governing the payment of monetary benefits.





____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


